Case 1:19-cv-20738-JLK Document 44 Entered on FLSD Docket 06/25/2020 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                              CASE NO. 1:19-cv-20738-JLK

 GUILLERMO RODRIGUEZ PUIG, JOEL
 JOSE SANABRIA RENGIFO, PEDRO
 ERNESTO GONZALEZ LATA, ORANDY GONZALEZ
 and all others similarly situated
 under 29 U.S.C. § 216(b),

        Plaintiffs,

 v.

 EL IMPERIO DEL COMPRESOR, INC and
 GERAD RONDON,

       Defendants.
 ________________________________/

                           ORDER GRANTING PLAINTIFFS’
                      MOTION FOR PARTIAL SUMMARY JUDGMENT

        THIS CAUSE is before the Court on Plaintiffs’ Motion for Partial Summary Judgment (the

 “Motion”) (DE 42), filed on May 28, 2020. The Court has also considered Plaintiffs’ Statement of

 Material Facts (DE 43), filed on the same day. Defendants failed to respond, and the time to do so

 has passed.   1


                                           I. BACKGROUND

        On February 25, 2019, Plaintiffs filed the above-styled action for unpaid overtime wages

 under the Fair Labor Standards Act (“FLSA”). See Compl., DE 1. Plaintiffs now move to establish

 as a matter of law that (a) Plaintiff Joel Jose Sanabria Rengifo is not an “exempt employee” under




 1
  Because Defendants failed to submit any opposing statement of facts controverting the facts set
 forth in Defendant’s Statement of Material Facts (DE 43), those facts are deemed admitted for
 purposes of summary judgment. See S.D. Fla. L.R. 56.1.
Case 1:19-cv-20738-JLK Document 44 Entered on FLSD Docket 06/25/2020 Page 2 of 4



 the FLSA, and (b) Defendants are liable to Plaintiffs for failure to pay overtime wages under the

 FLSA. See generally Mot.

                                        II.LEGAL STANDARD

         Summary judgment is appropriate where “the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). A “genuine dispute” means “the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). In

 opposing summary judgment, the nonmoving party “must set forth specific facts showing that there

 is a genuine issue for trial.” Id. at 250. “If a party fails to properly support or address another

 party’s assertion of fact in a motion for summary judgment, the court may ‘consider the fact

 undisputed for purposes of the motion’ or ‘grant summary judgment if the motion and supporting

 materials—including the facts considered undisputed—show that the movant is entitled to it.’”

 Urdaneta v. Wells Fargo Bank N.A., 734 F. App’x 701, 704 (11th Cir. 2018) (quoting Fed. R. Civ.

 P. 56(e)(2), (3)).

                                            III.DISCUSSION

         The Fair Labor Standards Act requires employers to provide overtime compensation at the

 rate of “time and a half” to employees for all hours worked beyond forty hours in a given week. 29

 U.S.C. § 207(a)(1). However, these protections do not apply to an employee “employed in a bona

 fide executive, administrative, or professional capacity.” 29 U.S.C. §213(a)(1). Here, Plaintiffs move

 to establish that Defendants have waived their ability to invoke these exemptions by failing to plead

 (or otherwise argue) their applicability in this action. See Mot. at 3–12. The Court agrees. Indeed,

 these defenses have been waived because Defendants failed to assert as much in their (operative)

 Answer to Plaintiffs’ Second Amended Complaint (among other pleadings). See DE 33. Thus, the

                                                   2
Case 1:19-cv-20738-JLK Document 44 Entered on FLSD Docket 06/25/2020 Page 3 of 4



 executive/administrative exemptions are inapplicable in this action. Diaz v. Jaguar Rest. Group,

 LLC, 627 F.3d 1212 (11th Cir. 2010); see also Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1239

 (11th Cir. 2010) (“Failure to plead an affirmative defense generally results in a waiver of that

 defense.”).

        Plaintiffs also move to establish as a matter of law that Defendants are liable for overtime

 wage violations. See Mot. at 12–17. In support, Plaintiffs cite to the deposition of the corporate

 representative for Defendant El Imperio Del Compresor, who testified that “[the employees] were

 totally informed that in the case that overtime was worked they are going to receive a rate, which

 was the same as the amount per their hours.” Dep. of Corp. Rep. at 64, DE 42-2 (emphasis added).

 Plaintiffs also cite to their affidavits, wherein they attest they worked overtime on certain weeks but

 were not paid at a higher rate for such work. See DE 42-4, 42-5, 42-6 and 42-7. In short, Plaintiffs

 have submitted ample evidence demonstrating they worked more than forty hours on certain weeks

 during their employment with Defendants, and that Plaintiffs were not compensated at the “time and

 a half” rate required by the FLSA. Plaintiffs have therefore met their burden under Anderson v. Mt.

 Clemens Pottery Co., 328 U.S. 680 (1946). 2




 2
  To establish an overtime claim under the FLSA, an employee “has the burden of proving that he
 performed work for which he was not properly compensated.” Anderson, 328 U.S. at 687. “When
 the employer has kept proper and accurate records the employee may easily discharge his burden
 by securing the production of those records.” Id. But where, as here, “the employer’s records are
 inaccurate or inadequate and the employee cannot offer convincing substitutes . . . an employee has
 carried out his burden if he proves that he has in fact performed work for which he was improperly
 compensated and if he produces sufficient evidence to show the amount and extent of that work as
 a matter of just and reasonable inference.” Id. If the employee satisfies this burden, “[t]he burden
 then shifts to the employer to come forward with evidence of the precise amount of work performed
 or with evidence to negative the reasonableness of the inference to be drawn from the employee's
 evidence.” Id. at 687–88.
                                                   3
Case 1:19-cv-20738-JLK Document 44 Entered on FLSD Docket 06/25/2020 Page 4 of 4



        Accordingly, it is ORDERED, ADJUDGED, and DECREED that Plaintiffs’ Motion for

 Partial Summary Judgment (DE 42) be, and the same hereby is, GRANTED. Summary judgment

 as to liability is hereby ENTERED in favor of Plaintiffs (Guillermo Rodriguez Puig, Joel Jose

        Sanabria Rengifo, Pedro Ernesto Gonzalez Lata, and Orandy Gonzalez) and against

 Defendants (Gerad Rondon and El Imperio Del Compresor, Inc.).

        It is further ORDERED and ADJUDGED that Plaintiffs are not subject to any exemptions

 under the FLSA for purposes of this action.

        It is further ORDERED and ADJUDGED that the parties shall attend the Court’s scheduled

 Pretrial Conference, currently set for July 10, 2020 via Zoom.

        DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 25 th day of June, 2020.


                                                     JAMES LAWRENCE KING
                                                     UNITED STATES DISTRICT JUDGE

 Copies furnished to:
 All Counsel of Record




                                                 4
